Title: To James Madison from Peder Pedersen, 8 January 1808
From: Pedersen, Peder
To: Madison, James



Monsieur,
Philadelphie le 18 Janvier 1808.

J’ai l’honneur de Vous prévenir Monsieur, que je me propose de faire usage de la permission pour expedier deux batiments en lest, que Vous avez bien voulu m’accorder de la part de Son Excellence Mr. le Président, par Votre lettre du 30 de Decr. et que consequément j’ai fait mes arrangements pour expedier du port de Baltimore une goëlette pour les Isles Danoises aux Indes occidentales; j’ai chargé Mr. de Bruce de m’en procurer une et il aura l’honneur de rémettre à Monsr. le Secretaire de la Tresorerie une lettre de ma part avec l’information requise.  J’ai l’honneur d’être bien respecteusement Monsieur Votre très-humble et très-obeissant Serviteur

Pr: Pedersen

